15-2449
United States v. Wells Fargo & Co.

                       UNITED STATES COURT OF APPEALS 

                                FOR THE SECOND CIRCUIT               

                                     _______________             

                                     August Term, 2016 

                                 Argued: March 1, 2016 
                            Final Submission: August 1, 2017 
                               Decided: September 7, 2017 
                                             
                                   Docket No. 15‐2449 

                               _______________                    
 
 PAUL BISHOP, ROBERT KRAUS, UNITED STATES OF AMERICA, EX REL PAUL BISHOP, EX 
                             REL ROBERT KRAUS, 
                                        
                                                          Plaintiffs‐Appellants, 
                                                                                 
STATE OF NEW YORK, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF 
DELAWARE, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, DISTRICT OF COLUMBIA, EX 
REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF FLORIDA, EX REL PAUL BISHOP, 
EX REL ROBERT KRAUS, STATE OF HAWAII, EX REL PAUL BISHOP, EX REL ROBERT 
KRAUS, STATE OF CALIFORNIA, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE 
OF INDIANA, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF ILLINOIS, EX REL 
PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF MINNESOTA, EX REL PAUL BISHOP, 
EX REL ROBERT KRAUS, STATE OF NEVADA, EX REL PAUL BISHOP, EX REL ROBERT 
KRAUS, STATE OF NEW HAMPSHIRE, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, 
COMMONWEALTH OF MASSACHUSETTS, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, 
STATE OF NEW MEXICO, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF 
MONTANA, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF NORTH 
CAROLINA, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF NEW JERSEY, EX 
REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF OKLAHOMA, EX REL PAUL 
BISHOP, EX REL ROBERT KRAUS, STATE OF RHODE ISLAND, EX REL PAUL BISHOP, EX 
REL ROBERT KRAUS, STATE OF TENNESSEE, EX REL PAUL BISHOP, EX REL ROBERT 
KRAUS, COMMONWEALTH OF VIRGINIA, EX REL PAUL BISHOP, EX REL ROBERT 
KRAUS, 
 
                                                                    Plaintiffs, 
                                    —v.— 
                                        
             WELLS FARGO & COMPANY, WELLS FARGO BANK, N.A.,  
                                        
                                                         Defendants‐Appellees. 
                              _______________                    

B e f o r e:   KATZMANN, Chief Judge, SACK and LOHIER, Circuit Judges. 
                                    _______________ 
 
       The  Supreme  Court  vacated  our  prior  decision  in  this  False  Claims  Act 
(“FCA”) case in light of Universal Health Services, Inc. v. United States ex rel. Escobar, 
136 S. Ct. 1989 (2016). Escobar abrogated two holdings of Mikes v. Straus, 274 F.3d 
687 (2d Cir. 2001), upon which this Court and the district court had relied in our 
prior decisions in the present case. Specifically, Escobar abrogated Mikes’s express‐
designation  requirement  for  implied  false  certification  claims  and  Mikes’s 
particularity  requirement  for  express  false  certification  claims.  In  place  of  these 
requirements,  Escobar  held  that  a  misrepresentation  must  be  material  to  the 
government’s  payment  decision  to  be  actionable  under  the  FCA.  Because  this 
materiality standard has not been applied in the present case, we remand for the 
district  court  to  determine  in  the  first  instance  whether  defendants’  alleged 
misrepresentations were material. 
 
       Accordingly, we VACATE the judgment of the district court and REMAND 
for further proceedings consistent with this opinion. 
                                    _______________                            
 


                                              2
             Thomas C. Goldstein & Tejinder Singh, Goldstein & Russell, P.C., 
                   Bethesda, Maryland; Rachel Grier, Berg & Androphy, Houston, 
                   Texas, for Plaintiffs‐Appellants. 
              
             Amy Pritchard Williams & Sara S. Ash, Troutman Sanders LLP, 
                   Charlotte, North Carolina; Stephen G. Rinehart, Troutman 
                   Sanders LLP, New York, New York, for Defendants‐Appellees. 
              
             Chad A. Readler, Acting Assistant Attorney General; Bridget M. 
                   Rohde, Acting United States Attorney; Michael S. Raab, 
                   Charles W. Scarborough, and Benjamin M. Schultz, Attorneys; 
                   United States Department of Justice, Washington, DC, filed a 
                   brief for Amicus Curiae the United States, supporting Neither Party. 
              
             Kate Comerford Todd & Steven P. Lehotsky, United States Chamber 
                   Litigation Center, Inc., Washington, DC; John P. Elwood & 
                   Ralph C. Mayrell, Vinson & Elkins LLP, Washington, DC, filed 
                   a brief for Amici Curiae Chamber of Commerce of the United States 
                   of America and the Clearing House Association, in support of 
                   Defendants‐Appellees. 
                                   _______________                        

PER CURIAM: 

      This False Claims Act (“FCA”) case returns to us on remand from the 

United States Supreme Court. The Supreme Court vacated and remanded our 

earlier opinion, Bishop v. Wells Fargo & Co., 823 F.3d 35 (2d Cir. 2016), in light of 

the Supreme Court’s decision in Universal Health Services, Inc. v. United States ex 

rel. Escobar, 136 S. Ct. 1989 (2016). See Bishop v. Wells Fargo & Co., 137 S. Ct. 1067 

(2017). Because Escobar set out a materiality standard for FCA claims that has not 

                                            3
been applied in the present case, we vacate and remand for further proceedings 

consistent with this opinion and Escobar. 

      The present case began in 2011, when Robert Kraus and Paul Bishop 

(together, “the relators”) brought a qui tam action under the FCA on behalf of the 

United States against Wells Fargo & Company and Wells Fargo Bank, N.A. 

(together, “Wells Fargo”). The relators claimed that Wells Fargo, along with 

Wachovia Bank and World Savings Bank, which later merged into Wells Fargo, 

falsely certified their compliance with banking laws in order to borrow money at 

favorable rates from the Federal Reserve System. The government declined to 

intervene, and the district court (Cogan, J.) dismissed the relators’ complaint in its 

entirety. See United States ex rel. Kraus v. Wells Fargo & Co., 117 F. Supp. 3d 215 

(E.D.N.Y. 2015). We affirmed. Bishop, 823 F.3d at 50.  

      When evaluating the relators’ claims, our decision and that of the district 

court relied on Mikes v. Straus, 274 F.3d 687 (2d Cir. 2001), for two points in 

particular. First, we relied on Mikes’s holding that “implied false certification is 

appropriately applied only when the underlying statute or regulation upon which 

the plaintiff relies expressly states the provider must comply in order to be paid.” 



                                           4
Mikes, 274 F.3d at 700. We refer to this as Mikes’s express‐designation 

requirement. Second, we relied on Mikes’s holding that “[a]n expressly false claim 

is . . . a claim that falsely certifies compliance with a particular statute, regulation 

or contractual term, where compliance is a prerequisite to payment.” Id. at 698 

(emphasis added). We refer to this as Mikes’s particularity requirement. 

      These two Mikes requirements—the express‐designation requirement for 

implied false certification claims and the particularity requirement for express 

false certification claims—did not survive Escobar. First, the Escobar Court directly 

abrogated Mikes’s express‐designation requirement, holding that “[a] statement 

that misleadingly omits critical facts is a misrepresentation irrespective of 

whether the other party has expressly signaled the importance of the qualifying 

information.” 136 S. Ct. at 2001; see id. at 1999 (citing Mikes as limiting the implied 

false certification theory through an express‐designation requirement). 

      Second, although Escobar was an implied false certification case, it also 

abrogated Mikes’s particularity requirement for express false certification claims. 

See Doscher v. Sea Port Grp. Sec., LLC, 832 F.3d 372, 378 (2d Cir. 2016) (explaining 

that a panel of this Court may overrule a precedent when “an intervening 



                                            5
Supreme Court decision casts doubt on the prior ruling”). The Escobar Court 

indicated that limitations on liability under the FCA must be grounded in the text 

of the FCA, including the “well‐settled meaning[s] of common‐law terms [the 

FCA] uses” but does not expressly define. Escobar, 136 S. Ct. at 1999. We detect no 

textual support in the FCA for Mikes’s particularity requirement. See 31 U.S.C. §§ 

3729–33. In addition, the common law does not limit fraud claims in a way that 

would support Mikes’s particularity requirement. See Restatement (Second) of 

Torts § 525 cmt. b, p. 56 (1977) (defining “misrepresentation” to include “not only 

words spoken or written but also any other conduct that amounts to an assertion 

not in accordance with the truth,” without any particularity requirement).1 The 

Escobar Court also explained that the FCA addresses the concerns animating 

Mikes’s particularity requirement in other ways: “Instead of adopting a 

circumscribed view of what it means for a claim to be false or fraudulent, 

concerns about fair notice and open‐ended liability can be effectively addressed 

through strict enforcement of the [FCA]’s materiality and scienter requirements.” 


  Mikes’s particularity requirement also cannot be derived from Escobar’s 
1 

materiality standard. As the Escobar Court explained, “materiality cannot rest on 
‘a single fact or occurrence as always determinative.’” 136 S. Ct. at 2001 (quoting 
Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 39 (2011)). 

                                          6
136 S. Ct. at 2002 (brackets and internal quotation marks omitted). In light of these 

statements from the Supreme Court, Mikes’s particularity requirement cannot 

stand. 

      In place of Mikes’s requirements, the Escobar Court set out a “familiar and 

rigorous” materiality standard. Id. at 2004 n.6. “[A] misrepresentation about 

compliance with a statutory, regulatory, or contractual requirement must be 

material to the Government’s payment decision in order to be actionable under 

the [FCA].” Id. at 2002. In general, “materiality looks to the effect on the likely or 

actual behavior of the recipient of the alleged misrepresentation.” Id. (brackets 

and internal quotation marks omitted). Specifically in the FCA context, 

      proof  of  materiality  can  include,  but  is  not  necessarily  limited  to, 
      evidence that the defendant knows that the Government consistently 
      refuses  to  pay  claims  in  the  mine  run  of  cases  based  on 
      noncompliance  with  the  particular  statutory,  regulatory,  or 
      contractual  requirement.  Conversely,  if  the  Government  pays  a 
      particular  claim  in  full  despite  its  actual  knowledge  that  certain 
      requirements  were  violated,  that  is  very  strong  evidence  that  those 
      requirements are not material. 

Id. at 2003–04. The Escobar Court admonished that “[m]ateriality . . . cannot be 

found where noncompliance is minor or insubstantial.” Id. at 2003. 




                                            7
      The materiality standard set out in Escobar has not been applied in the 

present case. We remand for the district court to determine, in the first instance, 

whether the relators have adequately alleged the materiality of the defendants’ 

alleged misrepresentations.  

                                  CONCLUSION 

      For the foregoing reasons, we VACATE the district court’s dismissal of the 

relators’ complaint and REMAND to the district court for further proceedings 

consistent with this opinion. 




                                          8